By order entered July 10, 1981, appellants’ motion for reargument of this court’s prior decision dated December 18,1980, was granted as to the issue of whether plaintiff conducted good faith negotiations with the landowners prior to seeking condemnation. The matter was ordered restored to the calendar for the term commencing August 31,1981. Upon reargument, we adhere to our original decision affirming the order and judgment of the County Court of Sulliván County. Appellants’ motion for permission to appeal to the Court of Appeals is denied. Main, J. P., Mikoll, Yesawich, Jr., Weiss and Herlihy, JJ., concur.